DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 6/15/2022.  As directed by the amendment, claims 1, 5, 7, 10-12, 14 and 15 have been amended, claims 4 and 6 have been cancelled, and claim 16 has been added. As such, claims 1-3, 5 and 7-16 are pending in the instant application.
Applicant has cancelled claim 6, rendering the objection to the drawings moot.
Applicant has amended the claims/cancelled claim 6 to address minor informalities (although the amendment to claim 5 contains an error that creates a 112 issue); the previous objections to the claims are withdrawn.
Applicant has amended claims 9, 14 and 15 to address the previous rejections under 35 USC 112(b), which are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 6/15/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues on page 8 of Remarks that “Davies’ inhalers are low resistance inhalers operating at 2-3 kPa…the claimed inhalers operate a higher resistance values, for e.g. 2-20 kPa,” concluding that “neither Davies nor Steiner can teach or suggest the claimed resistance values.” 
First, the Examiner notes that the “2-20 kPa” of the instant application is not a resistance value, as erroneously stated in the Remarks, but a pressure differential, see instant para [00064]. Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular value of pressure differential/airflow pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims only recite an airflow resistance range, and Davies teaches values that fall within said range, as discussed in the rejection maintained below. Third, even if the claims were amended to recite an airflow differential/pressure of 2-20 kPa, since Davies teaches 1-5 kPa, in particular 2-3 kPa, this would render obvious as well as anticipate the instantly disclosed range of 2-20 kPa, because 1-5 kPa overlaps 2-20 kPa and 2-3 kPa falls within 2-20 kPa. 

Applicant argues on page 8 of Remarks that the rejection “is relying heavily on impermissible hindsight…to obtain the claimed resistance values an undue amount of experimentation would be involved…[t]he claimed resistance values are not predictable…Applicant has undergone an undue amount of experimentation to arrive at the claimed resistance values.”
The Examiner respectfully disagrees on all points. First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Steiner exhaustively discusses how to control the resistance in the inhaler using a control mechanism comprising a check valve (air flow-control/check-valve 180) (Fig. 17; abstract) that produces and controls resistance to the inhalation of the user within the device as well as the air-flow rate/velocity and volume through the device and around and through the cartridge (increasing amounts of force are required to draw the bulb into increasingly air-flow-restricting positions…allow[s] the inhaler to generate a slight partial vacuum in his lungs before the bulb is drawn away…assists in drawing the medicament from the cartridge, through the inhaler and into the bronchial region and lungs of the user…serves to deliver the air at a predetermined volume and velocity…the air-flow, at this predetermined volume and velocity, acts to pick-up, fluidize, deagglomerate and deliver entrained medicament particles, paras [0057-58, 61]; see also Steiner claim 3), wherein the air flow resistance is dependent on/controlled by the force of the tension spring 185 (and optional opposing spring, see para [0057]). Therefore, some resistance value is necessarily produced, under control of the check valve, within/by the device of Steiner, and it is clear from the lack of recitation of a specific value by Steiner that Steiner viewed determining an appropriate value/range to be well within the skill of an artisan at the time of invention through routine experimentation. Second, Davies explicitly recites values within the instant range, as discussed in the rejection maintained below [and values within the claimed range were well in the art at the time of invention, see e.g. Glusker et al. (US 2010/0108058 A1; para [0262]), as was optimizing said values, see e.g. Haaihe de Boer et al. (US 2003/0015195 A1; paras [0048] and [0074]]. Therefore, Applicant’s assertion that their determination of the instant range involved “undue experimentation” or is “not predictable” is baffling, since Steiner clearly anticipates optimization/tailoring of the resistance by an artisan and Davies explicitly directs the artisan to resistances within the instant range. Given that Steiner instructs an artisan to arrive at an optimized/tailored resistance, and Davies teaches values explicitly within the instance range, no undue experimentation (or predication) would be required on the part of an artisan to arrive at the instant range, because one could simply start from the values taught by Davies and predictably establish the instant range (because it includes the values of Davies). Therefore, the rejection is maintained below.

No additional arguments are made for the dependent claims.

Claim Objections
Claims 2, 5, 8 and 9 are objected to because of the following informalities:  
Claim 2, line 2 would have more clear antecedent basis if it were to read “of the total airflow volume entering said dry power inhaler.”
Claim 5, line 1, Applicant may wish to considered replacing “having” with “has” for better grammatical flow
Claim 8, line 2 would have more clear antecedent basis if it were to read “an inner wall surface” even though claim 5 is understood to imply an inner wall (surface) due to the recitation of the housing
Claim 9, line 3 would have more clear antecedent basis if it were to read “an inner wall surface” even though claim 5 is understood to imply an inner wall (surface) due to the recitation of the housing
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed only supports the predetermined airflow distribution around the cartridge being 70-90% of the air flow volume entering the mouthpiece chamber, not through the cartridge as currently written. To address this rejection, Applicant could amend line 2 to read “around said cartridge”, and it is this supported interpretation that will be applied for purposes of examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 (and thus its dependent claims 7-16), lines 4-5 have been amended to recite a conduit with a first opening and second opening, both of which correspond to the inlet (of claim 1), but also allow air flow through the conduit, which is indefinite, because if both openings constitute an inlet, how is air to flow through? As best understood (and as indicated in the previous Office Action), for purposes of examination, claim 5, line 5 will be considered to read “second opening corresponding to the outlet port”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 10, 11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner et al. (US 2004/0182387 A1; hereinafter “Steiner”) in view of Davies et al. (WO 2007/068896 A1; hereinafter “Davies”).
Regarding claims 1 and 2, Steiner discloses an inhalation system for pulmonary delivery (Figs. 1-2; para [0002]) comprising: 
a dry powder inhaler (inhaler 10) comprising a housing (housing 15) and a mouthpiece (mouthpiece 40), said housing including an inlet (air intake ports 172) and an outlet port (at venturi passage 201) (Fig. 17; paras [0056-62]); 
a cartridge (cartridge 301) adapted to said dry powder inhaler (Fig. 2) and containing a dry powder medicament for inhalation (para [0063]); s
aid dry powder inhaler system comprising air conduits (Fig. 17, wherein the conduits are the air passageways through the respective components, through which the flow arrows proceed) configured to have a predetermined airflow distribution around (Fig. 18) and through (Fig. 19) said cartridge (paras [0063-65] and [0068]; wherein the airflow distribution is considered to be predetermined by virtue of selecting the size and shape of the cup 32, the cartridge 301 and the cartridge inlet and outlet holes) operably configured to mix the medicament with air forming a powder plume for delivery to a patient's pulmonary system (Fig. 17; para [0063]).
While Steiner does further disclose wherein all of the airflow volume entering said dry powder inhaler during inhalation goes either through or around said cartridge (Figs. 17-19), and Steiner further teaches wherein the volumetric aerosolizing air-flow through and around the cartridge is regulated (Steiner claims 45 and 46), Steiner does not explicitly recite wherein said predetermined airflow distribution through said cartridge ranges from about 10 to 30% of total airflow volume and thus wherein said predetermined airflow distribution around said cartridge ranges from about 70-90% of total airflow volume. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, it was well known in the inhaler art at the time of invention to predetermine the airflow distribution that goes through or bypasses (i.e. goes around) a medicament container (e.g. a blister pocket) within an inhaler, as taught by Davies (Figs. 13 and 15a-c; the size and/or location of any inlet, outlet...is tuned to achieve the desired level of airflow though the pocket...such tuning may take into account the cohesiveness or otherwise of the medicament powder, page 13, lines 18-22), wherein Davies further teaches wherein said predetermined airflow distribution through said cartridge ranges from about 10 to 30% of total airflow volume (from 15 to 25% of the total air flow (e.g. about 20%) is directed towards the open blister pocket, page 6, lines 23-25)and wherein said predetermined airflow distribution around said cartridge ranges from about 70-90% of total airflow volume (from about 85 to 75% (e.g. about 80%) of the total air flow is directed through the one or more bleed holes, page 6, lines 25-27). Therefore, it would have been obvious to one of ordinary skill in the inhaler art at the time of invention to modify the inhaler with predeterminable airflow distribution around and through a cartridge disclosed by Steiner to include wherein said airflow distribution through said cartridge ranges from 10-30% (e.g. about 20%) of the total airflow volume entering said dry powder inhaler during inhalation/wherein the predetermined airflow distribution around said cartridge ranges from 70-90% (e.g. about 80%) of the air flow volume as taught by Davies, in order to provide the predicable result of an inhaler that effectively deagglomerates the powder within the cartridge while providing for sufficient post-cartridge dilution and/or suspension for optimal delivery of inhalable medicament (Steiner, para [0063]; Davies, page 13, lines 21-22).
While Steiner further discloses wherein the inhaler further comprises a control mechanism comprising a check valve (air flow-control/check-valve 180) (Fig. 17; abstract) that produces and controls resistance to the inhalation of the user within the device as well as the air-flow rate/velocity and volume through the device and around and through the cartridge (increasing amounts of force are required to draw the bulb into increasingly air-flow-restricting positions…allow[s] the inhaler to generate a slight partial vacuum in his lungs before the bulb is drawn away…assists in drawing the medicament from the cartridge, through the inhaler and into the bronchial region and lungs of the user…serves to deliver the air at a predetermined volume and velocity…the air-flow, at this predetermined volume and velocity, acts to pick-up, fluidize, deagglomerate and deliver entrained medicament particles, paras [0057-58, 61]; see also Steiner claim 3), wherein the air flow resistance is dependent on/controlled by the force of the tension spring 185 (and optional opposing spring, see para [0057]), since Steiner does not recite a value and/or range for said airflow resistance, Steiner does not explicitly disclose wherein the inhaler and cartridge are configured to provide an airflow resistance ranging from 0.08 to 0.15 √kPa/liters per minute. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.A. Moreover, Davies further teaches that it was well known in the inhaler art at the time of invention to tune the airflow resistance and/or airflow distribution through and around a medicament container within an inhaler (the size and/or location of any inlet, outlet...is tuned to achieve the desired level of airflow though the pocket and/or air flow resistance...such tuning may take into account the cohesiveness or otherwise of the medicament powder, page 13, lines 18-22) and to a provide an airflow resistance within the range of 0.08 to 0.15 √kPa/liters per minute (0.13 or 0.15 √kPa/liters per minute, page 21, lines 11-16). Therefore, it would have been obvious to one of ordinary skill in the inhaler art at the time of invention to modify the inhaler with tunable airflow resistance and air-flow velocity through the cartridge taught by Steiner to include wherein the inhaler and cartridge are configured to provide an airflow resistance ranging from about 0.08-0.15 √kPa/liters per minute (e.g. 0.13 or 0.15 √kPa/liters per minute) as taught by Davies, in order to provide the predictable result of sufficient deagglomeration and suspension of the medicament particles over a range of inhalation velocities and tidal volumes (Steiner, para [0050]; Davies, page 13, lines 15-22).
Regarding claim 5, Steiner in view of Davies teaches the inhalation system of claim 1, wherein Steiner further discloses wherein said housing having a top wall, a bottom wall, a first side wall a second side wall (Fig. 1); and
a mouthpiece engaging section (fixed support 31) (Fig. 11), a mouthpiece storage section (Fig. 1; where the mouthpiece 40 is stored within the inhaler 15 per para [0052]), and an air intake section (intake section 20) having a conduit (Fig. 17; that portion of air passage 50 that passes through section 20) with a first opening (air intake ports 172) corresponding to the inlet  to allow ambient air intake (Fig. 17; para [0056]) and a second opening (at venturi passage 201) corresponding to, as best understood, the outlet port in communication with the mouthpiece engaging section which allows air flow therethrough (Fig. 17; para [0062]); 
said mouthpiece being separable from said housing (Fig. 2; para [0053], wherein the mouthpiece is a unit that is separate from the housing and connected via a swivel joint, such that it is fully capable of being separated from the housing at said joint) and comprising a chamber (cup 32) (Fig. 11; para [0062]) structurally configured to house said cartridge and to engage with said mouthpiece engaging section of said housing (Fig. 11; paras [0062-63]); an oral placement section (comprising distal end 412) extending from said chamber (Fig. 24) and having an air inlet which communicates with said chamber (to the right in Fig. 24) and an air outlet in communication with ambient air (the left in Fig. 24).
Regarding claim 7, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein said mouthpiece engaging section further comprises a protrusion (mating relief 39) (Fig. 16) from said bottom wall configured to receive and hold the medicament containing cartridge (para [0070]).
Regarding claim 8, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein the mouthpiece engaging section further comprises a securing mechanism from [an] inner wall [surface] structurally configured to engage said mouthpiece chamber of said mouthpiece (the corresponding part of the swivel joint 80 within support 31) (Figs. 2 and 11; paras [0053] and [0062]).
Regarding claim 10, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein said mouthpiece is moveable from a storage position to a cartridge loading position (Fig. 13) to an inhalation position (Fig. 1) (the mouthpiece 40 can be swiveled from a stored positioned…to a cartridge installation positioned…then be further rotated into an operating position, para [0052]), and comprises a mixing chamber (cup 32) configured to hold the medicament containing cartridge and to have an opening (mixing chamber inlet port 33) which aligns with the second opening of the intake section in said inhalation position (Fig. 17; para [0064]).
Regarding claim 11, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein the mouthpiece chamber comprises an air inlet (mixing chamber inlet port 33) and is configured to secure the medicament containing cartridge (para [0062]), and has an indicator (Fig. 2; the pointed portion of the opening at the top of the mouthpiece chamber) to allow proper cartridge placement in the inhaler (para [0069]).
Regarding claim 13, Steiner in view of Davies teaches inhalation system of claim 5, wherein Steiner further discloses wherein the housing further comprises an air flow control mechanism comprising a check valve (air flow-control/check-valve 180) (Fig. 17; abstract).
Regarding claim 14, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein said dry powder inhaler system in use has the predetermined air flow distribution around and through said cartridge of air flow volume after entering said mouthpiece chamber (Fig. 17; para [0062]).
Regarding claim 15, Steiner in view of Davies teaches the inhalation system of claim 14, wherein Steiner as modified by Davies teaches wherein the predetermined air flow distribution through said cartridge ranges from about 10 to about 30% of the air flow volume entering the mouthpiece chamber (see discussion of claim 1 in view of claim 14, above).
Regarding claim 16, Steiner in view of Davies teaches the inhalation system of claim 14, wherein Steiner as modified by Davies teaches wherein the predetermined air flow distribution, as best understood, around said cartridge ranges from about 70% to about 90% of the air flow volume entering the mouthpiece chamber (see discussion of claim 2 in view of claim 14, above).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner in view of Davies as applied to claim 1 above, and further in view of Cheatham et al. (US 2006/0239934 A1; hereinafter “Cheatham”).
Regarding claim 3, Steiner in view of Davies teaches the inhalation system of claim 1, wherein Davies further teaches the known use of piperazines (page 62, lines 18-19) and hormones, peptides, proteins, including insulin (page 55, lines 3-6) in inhalers at the time of invention, but Steiner in view of Davies is silent regarding wherein the dry powder medicament comprises specifically a diketopiperazine and a pharmaceutically active ingredient selected from a peptide, a protein, a hormone, analogs thereof or combinations thereof. However, Cheatham teaches that it was known in the inhalable medicaments art at the time of invention to provide a treatment for diabetes comprising an inhalable pharmaceutical composition comprising a diketopiperazine (fumaryl diketopiperazine) and a peptide/protein/hormone (insulin) (paras [0022-25]). It would have been obvious to one of ordinary skill in the art at the time of invention for the dry powder medicament disclosed by Steiner to comprise a diketopiperazine and a pharmaceutically active ingredient selected from a peptide, a protein, a hormone, analogs thereof or combinations thereof, e.g. to comprise fumaryl diketopiperazine and insulin, as taught by Cheatham, in order to provide/utilize the inhaler with a known powdered treatment to treat a patient accordingly, e.g. a well-known powered medicament (Technosphere®/insulin) for the treatment of diabetes (Cheatham, paras [0081-0083]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner in view of Davies as applied to claim 5 above, and further in view of Johansson (US 5,755,218; hereinafter “Johansson”).
Regarding claim 9, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner discloses wherein the mouthpiece chamber (32) and mouthpiece engaging section (31) are joined via a swivel joint (80) (Figs. 2 and 11; paras 0053] and [0062]), but Steiner is silent regarding wherein the mouthpiece chamber further comprises a flange having gaps which mate said protrusions or projections from [an] inner wall [surface] of the mouthpiece engaging section. However, Johansson teaches that it was known in the art of inhalers with swivel mouthpieces at the time of invention to provide an inhaler with a mouthpiece/mouthpiece assembly comprising a medicament-containing cartridge chamber that is structurally configured to be moveable within said housing using a swivel joint that includes protrusions or projections from the mouthpiece chamber (protrusions 41 and larger protrusion 41A) that mate with a flange having gaps (walls of recess 405 and keyplate 440, with gaps at recesses 405 and 406) (Figs. 16E and 16H) on the inner wall of a housing/mouthpiece engaging section (520), which is merely the inverted configuration of the instantly claimed protrusions and gapped flange. It has been held that rearranging parts of an invention involves only routine skill in the art. At the time the invention was made, it would have been an obvious to a person of ordinary skill in the art to select from the two finite possible configurations (i.e. protrusions/projections on the mouthpiece engaging section and gapped flange on the mouthpiece chamber or vice versa) the instantly claimed relative positioning of releasable swivel joint engagement components between a mouthpiece assembly and a housing in view of the releasable swivel joint taught by Johansson, in order to modify the swivel joint of Steiner to be releasable to allow the mouthpiece/mouthpiece assembly to be detached from the body of the inhaler for switching out the cartridge and/or for separate cleaning of the mouthpiece/mouthpiece assembly (Johansson col. 14, line 64 to col. 15, line 2), as one of ordinary skill in the art, would have expected the prior art, and applicant’s invention, to perform equally well with either the protrusion/flange configuration taught by Johansson or the claimed protrusion/flange configuration because both configurations would perform the same function of a releasable swivel mechanism.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steiner in view of Davies as applied to claim 5 above, and further in view of Steiner et al. (EP 1,923,087 A2; hereinafter "Steiner II").
Regarding claim 12, Steiner in view of Davies teaches the inhalation system of claim 5, wherein Steiner further discloses wherein the mouthpiece comprises a cap (352) (Fig. 2) over the chamber (32), movable from a closed position to an open position (Figs. 13 and 14), but Steiner is silent regarding wherein mouthpiece chamber having an anvil within the cap which engages with the cartridge in a closed position. However, Steiner II teaches a inhaler similar to that of Steiner, wherein the cap comprises an anvil (see Fig. 14 modified, below), the purpose of which would have obviously been to an artisan, that is, to engage with the cartridge in a closed position to hold it fixedly within the inhaler. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cap disclosed by Steiner to include the anvil taught by Steiner II such that the anvil within the cap engages with the cartridge in a closed position, in order to provide the predictable result of securing the capsule in the vertical position during use to prevent undesired movement thereof during use.

    PNG
    media_image1.png
    498
    830
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785